Citation Nr: 0529676	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, as due to Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  He served in the Republic of Vietnam from July 1969 to 
September 1970.  He died in July 1998.  The appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this matter to 
the RO in May 2001 for additional development.  An April 2004 
Board decision denied service connection for the cause of the 
veteran's death but on appeal to the United States Court of 
Appeals for Veterans Claims (Court) that decision was vacated 
and the case was remanded to the Board.  

Since the remand by the Court, the veteran's original claim 
file has been lost and his claim file has been rebuilt.  
However, because the claim is being allowed and the Board as 
rebuilt the claim file, based on the Certification of the 
Record to the Court, the case does not have to be first 
remanded to the RO for reconstruction of the claim file and 
initial consideration of new evidence received since the 
April 2004 Board decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died in July 1998, at age 50, and the death 
certificate listed the immediate cause of his death as 
metastatic squamous cell cancer of the head and neck.  

3.  At the time of his death, the veteran was not service 
connected for any disabilities.  

4.  With the favorable resolution of doubt the medical 
evidence shows that the veteran's cancer originated in the 
larynx.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 1113, 1310, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.309, 
3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

The Court remanded the case to the Board for compliance with 
the VCAA.  However, in light of the favorable outcome with 
respect to the claim for service connection for the cause of 
the veteran's death, there can be no possible prejudice to 
the appellant in going ahead and adjudicating this claim.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II. Governing Laws and Regulations and Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.  

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed at 38 
C.F.R. § 3.309(e) (2004).  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  The diseases afforded this presumption include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Background

Pursuant to the law-of-the-case doctrine, it is the 
responsibility of the Board to follow the findings, holdings, 
and instructions contained in the court's mandate.  Aronson 
v. Brown, 7 Vet. App. 153, 159 (1994).  In the November 2003 
Order the Court stated that: 

The appellant is the widow of deceased veteran [] 
who served on active duty from April 1969 to March 
1971, including service in Vietnam. [] In January 
1998, the veteran's stomach and the left lobe of 
his liver were removed as a result of squamous 
cell carcinoma. [] On March 9, 1998, a cancerous 
mass was discovered in the region of the veteran's 
tonsils and pharynx. [] In medical records from 
the Mayo Clinic in March 1998, the cancerous mass 
was described as 'involving the right tonsil 
beginning at the level of the soft palate and 
nasopharynx extending down in to [sic] the 
oropharynx and hypopharynx. [] It was also noted 
that the mass had 'infiltrated through the 
pharyngeal wall into the larynx.'  Id.  The tonsil 
was believed to be the "likely original primary 
site' of the cancer [] and the veteran was 
diagnosed with stage IV tonsillar cancer [].  In 
June 1998, the veteran filed a claim for service 
connection for 'cancer of [the] oropharynx, 
hypopharynx and larynx' []. In July 1998, the 
veteran was again examined at the Mayo Clinic and 
diagnosed with 'stage IV squamous cell carcinoma 
of the pharynx [with metastasis] to [the] lymph 
nodes in the neck and to organs within the upper 
abdomen.' [] Metastasis is defined as 'the 
transfer of disease from one organ or part to 
another not directly connected with it.'  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1023 
(28th ed.1994).  On July 29, 1998, the veteran 
died at the age of 50. [] The veteran's death 
certificate listed the cause of death as 
'metastatic squamous cell cancer of [the] head and 
neck.'  Id.  At the time of his death, the veteran 
was not service[-]connected for any disabilities.  

The Court further stated:

In October 1998, Dr. Scott Okuno, an oncologist 
who treated the veteran at the Mayo Clinic [], 
wrote that the veteran had 'evidence of tonsillar 
squamous cell carcinoma that was metastatic to 
the stomach' [].  In November 1998, Dr. Robert 
Niedringhaus, the veteran's chemotherapy 
specialist [], stated that 'physicians at the 
Mayo Clinic felt [the veteran's cancer] had 
likely arisen in the tonsillar, throat or larynx 
area, probably more likely in the region of the 
tonsil' [].  In December 1998, Dr. Jordan Weiner, 
an ear nose and throat specialist who had 
examined the veteran at the Mayo Clinic [], wrote 
that 'although an exact origin of [the veteran's 
cancer] cannot be precisely defined, the most 
likely origin was in the oropharynx or 
hypopharynx' [].  Although Dr. Weiner noted that 
the veteran's cancer had involved all levels of 
the pharynx and the supraglottic larynx, he 
stated that 'an origin in the larynx would be 
unlikely given its appearance and extent.'  Id. 

The Court further stated that following the May 2001 remand 
of the case: 

In August 2001, [] a VA cardiologist, reviewed the 
veteran's medical records and after consulting 
with otolaryngologists he reported that the 
'evidence does not indicate that the veteran's 
cancer originated in the larynx.' [].  On October 
18, 2001, the appellant was afforded a hearing 
before a decision review officer. [] At the 
hearing the appellant asserted that the opinion 
offered by [the VA cardiologist] did not comply 
with the instructions of the Board because he is a 
cardiologist not an oncologist, and his opinion 
did not specifically state whether it is 'at least 
as likely as not' that the veteran's cancer 
originated in the larynx. [] In December 2001, [] 
a VA ear, nose and throat oncologist, and [another 
VA physician who was], a VA radiation oncologist, 
reviewed the veteran's claims file and opined that 
the 'primary site [of the veteran's cancer] was 
most likely the oropharynx.'  

The Court also noted that on appeal: 

[T]he appellant asserts that Office of the General 
Counsel Precedent Opinion (VAOPGCPREC) 18- 97 (May 
2, 1997) is inconsistent with the plain meaning of 
38 U.S.C. § 1116(a)(2)(F).  VAOPGCPREC 18-97 holds 
that presumptive service connection cannot be 
established for cancers listed as being associated 
with Agent Orange exposure if the cancer developed 
as the result of metastasis of a cancer not listed 
as being associated with Agent Orange exposure.  

However, because the case was remanded for VCAA compliance, 
the Court did not address this particular argument but, 
rather, instructed the Board to address the matter, if 
necessary.  

Since the remand by the Court, the veteran, via his attorney, 
has submitted a September 2004 statement from Dr. Bash.  Dr. 
Bash stated that he had reviewed the veteran's claim file for 
the purpose of rendering a medical opinion concerning the 
veteran's fatal cancer.  He stated that he had special 
knowledge in the area of the head and neck cancers as a Board 
Certified "sub specialist" and was a Senior Member of the 
American Society of Neuro-Radiology (ASNR).  Dr. Bash opined 
that the veteran's exposure to Agent Orange "likely caused 
his oropharynx cancer." 

Dr. Bash noted that the record contained several opinions 
that the veteran's cancer originated in the "right tonsillar 
(oropharynx) area."  The tumor apparently developed local 
spread into the larynx, causing death after metastasizing, 
according to the opinions of Dr. Okuno, Neidringhaus, Weine, 
and VA physicians.  

Dr. Bash noted that the VA physicians in December 2001 did 
not make a specific etiology statement concerning the cause 
of the primary tumor but simply stated that it originated in 
the "oropharynx", that the larynx was without mucosal 
lesions, and that Agent Orange had not been implicated [in 
such cases] but that tobacco and alcohol exposure were 
associated with increased malignant potential at both sites.  
Dr. Bash stated that the nose, mouth, throat, and lungs were 
all bordered by an epithelium that was a version of modified 
respiratory epithelium.  This epithelium was exposed to the 
airborne and water born toxins of the environment, such as 
from Agent Orange which was a powerful carcinogen.  Medical 
committees, formed at VA behest, at a 95 percent confidence 
level, had found highly suggestive associations between Agent 
Orange exposure and laryngeal and lung cancers.  It was not 
medically logical, pathophysiologically, to not also consider 
the nasopharynx and oropharynx to be at high risk for the 
development of cancer secondary to Agent Orange because these 
regions were adjacent to the larynx and had similar types of 
mucosa and, so, were exposed to the same carcinogens, but at 
likely higher concentrations due to first exposure, as the 
larynx and lungs.  

Dr. Bash felt that the VA medical committees should not have 
used a 95 percent medical causation standard level of 
confidence because it was overly restrictive in light of the 
fact that the VA legal standard for medical causation was one 
of "likely as not" or the "50% - 50%" level.  Dr. Bash 
felt that the VA medical committees should also have used 
this lower standard.  

Dr. Bash felt that Agent Orange "likely" caused the 
veteran's oropharynx cancer because (1) he was exposed to 
Agent Orange and the mucosa between the nasopharynx-
oropharynx-larynx and lungs was continuous; (2) he had an 
oropharynx tumor which caused his death by local metastasis; 
(3) adjacent mucosal surfaces had documented suggestive 
evidence of an association between Agent Orange and carcinoma 
formation; and (4) literature supported an association 
between Agent Orange exposure and the development of 
oropharynx cancers.  

Dr. Bash also reported that a 1997 study had found the 
"[o]ral-cavity and pharynx, in 26 cases, had a relative risk 
of 1.1.  It should be noted that a relative risk of 1 is the 
definition of as likely as not therefore a relative risk of 
1.1 meets the more likely than not legal standard for 
causation."  

Although the December 2001 VA physicians had stated that 
"Agent Orange [had] not been implicated in the later primary 
site malignancies (pharynx)" Dr. Bash disagreed because (1) 
the opinion was purely conclusory and without any supporting 
documentation; (2) the physicians did not provide any 
literature to support their opinion; (3) the physicians did 
not comment on the IOM's Agent Orange publications; (4) the 
physicians did not comment on the supportive study done in 
1997; and (5) the physicians did not provide a clear etiology 
of the veteran's tumor in terms of "as likely as not" but 
simply stated that the tumor originated in the oropharynx.  

Analysis

Initially, the Board notes that VA has found that 
nasopharyngeal cancer is not associated with inservice 
exposure to herbicides.  68 Fed. Reg. 27630 - 27641, 27632 
(May 20, 2003).  

In this case, there is sufficient evidence to conclude that 
the veteran's cancer originated in the right tonsil and then 
infiltrated into adjacent areas before metastasizing to other 
areas, including the stomach.  

The Board need not determine whether VAOGCPREC 18-97 is 
inconsistent with 38 U.S.C.A. § 1116(a)(2)(F) because, to the 
contrary, the Board will rely on the definition of 
"metastasize" within that opinion to conclude that the 
cancer originated within the larynx.  Specifically, VAOGCPREC 
18-97 stated that "[i]t is well established that a primary 
cancer of one organ may metastasize into other organs, 
causing secondary tumors in those other organs.  'Metastasis' 
is 'the transfer of disease from one organ or part to another 
not directly connected with it.'  Dorland's Illustrated 
Medical Dictionary 1023 (28th ed. 1994)."  

Here, however, the cancer originated in the right tonsil 
which is a part of the pharynx.  It then "infiltrated" the 
adjacent tissue within the larynx.  Because the pharynx and 
the larynx are "directly connected", as indicated by Dr. 
Bash, this spread was not the type of metastasis addressed in 
VAOGCPREC 18-97.  In this regard, nasopharyngeal cancers have 
been determined by VA not to be associated with inservice 
herbicide exposure.  However, in this case, the veteran did 
not have 'nasopharyngeal" cancer.  Accordingly, the 
veteran's cancer is not excluded by the determination 
published by VA at 68 Fed. Reg. 27630 - 27641, 27632 on May 
20, 2003.  

So, the veteran's tonsilar cancer having infiltrated but not 
metastasized to the larynx, and having metastasized only 
after having infiltrated the larynx, the Board concludes that 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


